DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 35, delete “a” in front of “portion” and insert --the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggers et al. (US 759,084 hereinafter Eggers) in view of Gonzalez (EP 3005899) and Landry (US 3,808,831). 
Regarding claim 1, Eggers discloses a disposable (the device can be thrown away if desired) cleaning auxiliary tool (fig. 5), comprising: a flexible sheet of non-liquid permeable material (D) (p. 1, ln. 66, note: soft rubber, understood by the ordinary artisan to be both liquid impermeable and flexible) having a bottom portion, a duct portion (see annotated figure below) extending past a location serving as a liquid outlet provided at an outer periphery of the bottom portion; a liquid receiving portion (E); a ‘cylindrical’ gas filled portion (A) arranged at an outer peripheral portion other than at the outlet location (note that insofar as applicant illustrates a cylindrical gas filled portion, the portion A of Eggers is considered to be cylindrical as it is three-dimensional with a circular cross section); and a gas filling inlet (t) for filling the cylindrical gas filled portion; the disposable tool is capable of being folded and stored when not filled with gas; wherein, when the cylindrical gas filled position is inflated by being filled with gas by way of the gas filling inlet, the inflated cylindrical gas filled portion (A) serves a cylindrical platform for supporting and permitting placement of a portion of a body of a bedridden individual (p. 1, ln. 18-19) and serves as a cylindrical wall preventing liquid from the bottom portion from overflowing, note that the cylindrical gas filled portion is capable of all of these functions; wherein the bottom portion is supported the inflated cylindrical gas portion (see fig. 5, 7, 9); and, since the bottom portion is made from a soft rubber, a concavity is capable of being formed when a patient/user is placed on/pushed downward the auxiliary tool, the concavity creating a reservoir for the liquid, and a portion of the bottom portion separate from the reservoir serves as a drainage path, causing liquid to be guided from the reservoir, to the duct and into the water receiving portion. Note that if a patient is placed on a mattress or other soft surface and their head or other body part is placed on the bottom portion of the auxiliary tool, a depression is capable of being made in the mattress which would result in the concavity and reservoir as presently claimed. Similarly, the area that is not indented by the user’s body part is capable of functioning as a draining path. It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(II).
Eggers does not specifically show that the liquid receiving portion has a pouch portion at an extended tip of the duct portion. Attention is turned to Gonzalez which teaches a similar hair washing device (fig. 3) having a bottom portion (2), a duct portion (1, 4) which extends past a soiled water outlet, and a pouch like (closed bottom of 4) water receiving portion arranged at one side of an extended tip of the duct portion.  It would have been obvious to have provided a closed bag or pouch water receiving portion at the extended tip of the duct portion so that a separate receptacle to receive water, blood, or bodily fluids is not required. 
Eggers does not show that the cylindrical gas filled portion has a square or rectangular shape in plan view with an opening at one side thereof serving as the liquid outlet.  Eggers instead shows that the liquid outlet is at the open portion of a C- or U-shaped configuration (see annotated figure below). Eggers also fails to show that the gas filled portion is provided with a depression or slit having a depth which is less than a diameter of the cylindrical gas filled portion, positioned in at least one of a corner of the square/rectangular shape and extending from an area within the cylindrical gas filled portion to an outermost end of the inflated cylindrical gas filled portion at the corner of the square or rectangular shape in plan view. Attention is turned to Landry which teaches a similar water impervious sheet (14) which is supported by an inflatable cylindrical portion (12), and in a square configuration, the cylindrical portion having  slits/depressions in at least one corner (note fig. 1 and detail view of fig. 6), and the slit/depression beginning at an area within the cylindrical portion and extending to an outermost end of the inflated cylindrical gas filled portion at the corner of the square or rectangular shape in plan view (see fig 6, annotated figure below).  Note that there is no language in the claims which distinguishes the inner and outer portions of the cylindrical portion. Inner and outer are relative terms that must be defined by some reference point. Accordingly the corner illustrated below is considered to be outermost.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided slits/depression sin the cylindrical tube of Eggers as modified in order to allow for a different shape of the flexible tube to be formed, such as the square configuration illustrated. Under the proposed modification, the cylindrical gas filled portion of eggers will assume a square/rectangular configuration, except for an opening at one side thereof which serves as the liquid outlet. 
 Landry does not explicitly show that the slit/depression is less than a diameter of the cylindrical portion, however there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result or is used for any particular purpose. Furthermore, one of ordinary skill in the art would expect the slits of Landry to perform equally well as applicant's. Thus, it would have been obvious to have modified the slits/depressions in the device of Eggers as modified by Landry to be dimensioned as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).




    PNG
    media_image1.png
    780
    897
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    343
    498
    media_image2.png
    Greyscale

Regarding claim 2, Eggers as modified shows all of the instant invention as discussed above, and Eggers further shows that the gas filling inlet is provided with check valve for preventing backflow of gas from the cylindrical gas filled portion (m, valved mouthpiece)(p. 1, ln. 68). Note that inasmuch as the valved mouthpiece allows the cylindrical portion (A) to be filled with gas and prevents it from emptying (i.e., allowing one-way flow), it is construed as a check valve in the same manner as claimed and disclosed by applicant. 
Regarding claim 4, Eggers as modified shows all of the instant invention as discussed above, and further shows that the duct portion hangs down from a side face of a bed or futon bedding (see surface in phantom, fig. 6) on which the user is placed, causing an opening (H) in the pouch portion which to directed upward. See annotated figure below. 

    PNG
    media_image3.png
    427
    885
    media_image3.png
    Greyscale

Response to Amendment
The declaration under 37 CFR 1.132 filed 10/6/22 is insufficient to overcome the rejection of claim 1 based upon Eggers, Gonzalez, and Landry as set forth in the last Office action because: Affiant argues that none of the references address the feature of “the depression or slit positioned at the corner” of the square or rectangular shape “extending starting from an area within the cylindrical gas filled portion to an outermost end of the inflated cylindrical gas filled portion at the corner” of the square or rectangular shape.   Affiant goes on to argue that the slit or depression prevents the sides adjacent the opening of the device towards each other, and that slits located on the inner aspect of the cylindrical gas filled portion caused the collapsed sides problem.  However, as noted in the rejection above, the claim language requires no such configuration as inner and outer have not been defined relative to any other part of the cleaning tool. Accordingly, the declaration is insufficient. 
Response to Arguments
Applicant’s arguments with respect to Landry have been fully considered, but are not persuasive. 
Applicant argues that Landry does not teach a slit extending “to an outermost end of the cylindrical gas filled portion at the corner.”   However, as noted in the rejection and the response to the declaration, the claims do not distinguish over Landry since they do not define innermost or outermost relative to any other structure or portion of the disposable cleaning device.  
In response to applicant's argument that Landry is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of endeavor is not ice rinks but flexible inflatable structures and the mechanisms by which they maintain their shape. In this respect, Landry is in the same field of endeavor and concerned with the same issue as applicant. Landry is therefore analogous art. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the slits prevent inward collapse of the cylindrical portions to prevent narrowing of the opening) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and has been noted on the PTO-892 form supplied with the previous action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754